MULTIPLE CLASS PLAN on behalf of FRANKLIN TEMPLETON VIP FOUNDING FUNDS ALLOCATION FUND This Multiple Class Plan (the “Plan”) has been adopted by a majority of the Board of Trustees of FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST (the “Investment Company”) for its series named above (the “Fund”). The Board has determined that the Plan is in the best interests of each class of the Fund and of the Investment Company as a whole. The Plan sets forth the provisions relating to the establishment of multiple classes of shares (“Shares”) of the Fund. 1. The Fund shall offer two classes of shares, to be known as Class 1 and Class 2 Shares. 2. All Shares shall be sold solely to certain life insurance company (“Insurance Company”) variable accounts for the purpose of funding certain variable annuity and variable life insurance contracts (“Variable Contracts”) and to such other investors as are determined to be eligible to purchase Shares. Neither Class of Shares shall be subject to any front-end or deferred sales charges. 3. The distribution plan adopted by the Investment Company pursuant to Rule 12b-1 under the Investment Company Act of 1940, as amended (the “1940 Act”) associated with the Class 2 Shares (the “Rule 12b-1 Plan”) may be used to pay Franklin Templeton Distributors, Inc. (“Distributors”), the Insurance Companies or others to assist in the promotion and distribution of Class 2 shares or Variable Contracts offering Class 2 shares.
